significant index no seer ane government entities division department of the treasury internal_revenue_service washington d c feb in re this letter constitutes notice that pursuant to your requests of date as modified by letter from your authorized representative dated date waivers of the minimum_funding_standard for the plan_year ending date and waivers of the ended plans subject_to the following conditions percent tax under sec_4971 of code for the plan years been granted for the above-named pension a mb have starting in pe and continuing through company will contribute dollar_figure a month to the hourly ae continuing monthly ou lca hourly previous month’s contribution was made to the this office by the end of each month at the address below the plan beginning in proof that the plan will be provided to internal_revenue_service the ten percent excise_taxes imposed under sec_4971 of the code on the accumulated funding deficiencies for both the hourly plan and salaried plan for the plan years ended nc he shall be paid in full within days from the date of this letter within days from the date of this letter proof that this condition has been met will be provided to this office at the address listed in condition company will contribute to the hourly plan and the by i salaried plan the amounts for which the waivers have been years endings that this condition has been met will be provided the address listed in condition this office at to granted for the plan at the end of each plan_year ending funding standard accounts for both the hourly plan and the salaried maintain credit balances that are not less than the outstanding balances of the amortization bases with respect to the waived amounts that are established and maintained under sec_412 of the code so plan will your authorized representative agreed to these conditions in a letter dated date if these conditions are not satisfied the waivers are retroactively null and void deficiencies in the funding the conditional waivers of the minimum_funding standards have been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amounts for which the conditional waivers have been granted are the contributions that would otherwise be required to reduce the balance in the funding standard accounts to zero as of the conditional waivers of the percent tax have been granted in accordance with b of erisa the amounts for which the conditional waivers have been granted are equal to percent_of the accumulated funding standard accounts as iii the end of the plan years for which the waivers have been granted to the extent such funding deficiencies have not been corrected the company manufactures plastic products and has two lines of business the first business line consists of injection products that the company has designed and developed itself and then sold directly to retail accounts the company owns the molds the second line_of_business consists of custom molding products for other businesses the company's financial hardship is due primarily to competition from change in the company's business mix from approximately ipo proprietary and i custom molding in fiscal yearolll- proprietary andllilll custom molding in fiscal yea this resulted in decreases in the company's overall gross margin the company had losses of approximately se - and years ending ieee through for the fiscal_year ending years according to information received the company has received dollar_figurei new orders from_a cosmetics company the company is approximately ce for the fiscal_year ending result of these new orders tt a significant receved lr recent million in mo j a small profit of 'd the fiscal was earned te carly a projecting proiit of a the company has submitted a copy of the original contract for the sale of real_property owned by the company and the reinstatement agreement regarding same dated date the reinstatement agreement is contingent on rezoning approval the company’s authorized representative has stated that he has contacted the attorney handling the rezoning and that the attorney is optimistic that the real_estate_transaction will close relatively soo price is approximately dollar_figure the total number of lots approved the purchaser is a high-end residential developer rhaps as early as date the anticipated purchase million with a minimum price of si million depending on and the salarie n has been frozen the hourly plan ves il plan has been frozen since basis and the salaried plan was i funded on ac the hourly funded on a current snc ill as of liability t liability basis while there is uncertainty concerning the long-term prospects for the company it does appear that the new order described above will greatly improve the company's financial position over the next two years by that time the real_estate_transaction should be completed and the company should be able to move forward with its plan to fully fund the plans hence it has been determined that it is in the best interest of plan participants that the waivers be granted subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plans are amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by these plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by these plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing forms for the plan years nine letter should be entered on schedule b actuarial information suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedules b this reason we the date of this for we have sent a copy of this letter to the manager ep classification in authorized representative pursuant to a power_of_attorney on file in this office to the manager ep compliance unit in and to your if you have any questions concerning this matter please contact sincerely yours y go donna m prestia manager employee_plans actuarial group
